Citation Nr: 1500580	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral hip disability. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neurological disorder of the hands and feet.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a bilateral hip disability, entitlement to service connection for a low back disability, entitlement to service connection for a neurological disorder of the hands and feet, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed November 1989 decision, service connection for bilateral hip disability was denied on the basis that there was no evidence showing that the Veteran had a chronic hip disability related to his active service.

2.  The evidence received since the RO's November 1989 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hip disability. 


CONCLUSION OF LAW

New and material evidence having been received since the RO's August 1989 decision, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the Veteran's claim to reopen entitlement to service connection for a bilateral hip disability based on new and material evidence, the Board is conceding that such evidence has been submitted to reopen the claim for a de novo review.  Therefore, any error related to VA's duties to notify and assist with regard to this specific matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by the submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, if taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

In November 1989, the RO denied the Veteran's claim for service connection for residuals of a hip injury.  The RO essentially found that the Veteran's in-service complaints of hip pain were acute and transitory, and that there was no evidence of permanent residuals shown.  Emphasis was placed on VA treatment records that were absent of treatment for the Veteran's hips, i.e., current disability.  The Veteran did not appeal the RO's decision, nor did he submit any new and material evidence within a year of the November 1989 rating decision.  38 C.F.R. § 3.156(b).  The decision therefore became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

Since the November 1989 rating decision, newly-received evidence includes medical records showing a diagnosis of degenerative joint disease and early osteoarthritis in both hips.  He also reports that he has been experiencing chronic hip pain since service  This evidence is new, as the medical records and letter are dated after the November 1989 rating decision, and they are material, as they relate to a current disability and nexus, unestablished facts necessary to substantiate the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hip disability is reopened.  To this extent only, the appeal is granted.


REMAND

During a VA examination in May 2012, the Veteran indicated that he had been on Social Security Disability since 2010 due to a low back condition.  Those records are not associated with the claims file.  The potential relevancy of Social Security Administration (SSA) records related to the Veteran's claim for service connection for a low back disability cannot be ignored.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records are necessary for review before a decision may be made regarding his low back claim.

A review of record shows that the Veteran's complaints of a neurological disorder of the hands and feet may be related to his low back disability. Notably, a July 2011 VA examination diagnosed bilateral lower extremity radicular neuropathy involving the sciatic nerve.  A January 2013 neurosurgery consult, post-spinal surgery, similarly suggested the Veteran's bilateral upper extremity pain radiating down his lateral arms into his bilateral hands were linked to his back disability.  An August 1993 letter from Dr. B.R. indicates that the Veteran's hip disability could be related to his back.  In other words, aside from the claims of direct service connection, there is evidence the Veteran's hip disability and neurological disorder of the hands and feet are secondary to his low back disability and thereby inextricably intertwined with the back claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board is unable to adjudicate those claims.

Finally, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, that was received in September 2012 indicating that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case sent to him.  At this time, he was issued (2) statements of the case, one dated in July 2012 and one in August 2012.  The July 2012 statement of the case included the pes planus issue which was subsequently left out of the August 2012 statement of the case.  The Veteran subsequently perfected his appeal on all the issues and requested a personal hearing before the Board.  However, while the Veteran presented testimony at a hearing in August 2014, the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral pes planus was not addressed.  In a Motion to Remand received in December 2014, the Veteran, through his representative, continued his request for a hearing on the issue of whether new and material evidence was presented to reopen a claim of entitlement to service connection for bilateral pes planus. 

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a video or travel Board hearing at the RO in accordance with the docket number of her appeal regarding the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral pes planus.  

He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative.

2. Obtain a copy of all the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for Social Security disability benefits and associate them with the claims file.  Any negative response should be included with the claims file.

3. Undertake any additional development deemed necessary after the actions requested above are completed, to include scheduling an examination if necessary.

4. Finally, readjudicate the Veteran's claims.   If any of the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


